COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                  §
                                                                   No. 08-11-00125-CR
 CURTIS JERMAINE GOODACRE,                        §
                                                                     Appeal from the
                   Appellant,                     §
                                                              Criminal District Court No. 1
 v.                                               §
                                                                 of Tarrant County, Texas
 THE STATE OF TEXAS,                              §
                                                                    (TC # 1179842D)
                   Appellee.                      §

                                  MEMORANDUM OPINION

       Curtis Jermaine Goodacre pled guilty, pursuant to a plea bargain, to one count of burglary

of a habitation, a felony of the second degree. See TEX . PENAL CODE ANN . § 30.02(a)(1) & (3)

(West 2011). The trial court found that the evidence substantiated Goodacre’s guilt, but the court

deferred an actual finding of guilt and placed him on community supervision for a period of seven

years. See TEX . CODE CRIM . PROC. ANN . art. 42.12, § 5(a) (West Supp. 2010). The State later filed

a motion to proceed to judgment, alleging that Goodacre had violated several conditions of his

community supervision.

       The trial court held an evidentiary hearing on the State’s motion to proceed to judgment, and

at that hearing Goodacre pled “true” to three of the State’s allegations. At the conclusion of the

evidentiary hearing, the trial court found that Goodacre had in fact violated the conditions of his

community supervision, as alleged. The court also adjudicated Goodacre guilty of the primary

offense, burglary of a habitation. The trial court then sentenced him to imprisonment for eight years.
Goodacre filed a notice of appeal.1

        Goodacre’s court-appointed appellate counsel has now filed a brief, in which he concludes

that the appeal is without merit and is wholly frivolous. We find that the brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967), because it presents arguments which

counsel states might arguably support the appeal but which he regards as nonmeritorious. See G. Dix

& J. Schmolesky, Texas Practice: Criminal Practice and Procedure §§ 29:125-29:132 (3rd ed.

2011). Counsel has also filed an affidavit, in which he states that he has transmitted a copy of his

brief to Goodacre and has advised him of his right to examine the appellate record and file a pro se

brief and a petition for discretionary review. Goodacre has filed no pro se brief.

        After reviewing the record ourselves, we are satisfied that counsel has made a thorough and

conscientious examination of that record, that he has provided this Court with the appropriate facts

of the case and its procedural history, and that he has pointed out any potentially plausible points of

error. See In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008). We are also satisfied that

the appeal is, as counsel claims, without merit and wholly frivolous. As we have already noted,

Goodacre pled “true” to three of the allegations in the State’s motion to proceed to judgment, and

a plea of “true” to any such allegation is sufficient to support revocation of community supervision.

Jiminez v. State, 552 S.W.2d 469, 472 (Tex. Crim. App. 1977). Furthermore, the trial court properly

sentenced Goodacre to a term of years within the range of punishment for his offense. See TEX .

PENAL CODE ANN . § 12.33 (West 2011). A discussion of the arguments advanced in counsel’s brief

would add nothing to the jurisprudence of this state.



        1
            The record reflects that the Texas Supreme Court transferred this case from the Second Court of Appeals
to this Court. See T EX . G O V ’T C OD E A N N . § 73.001 (W est 2005).

                                                         2
       We affirm the judgment of the trial court.



                                              GUADALUPE RIVERA, Justice
October 5, 2011

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)




                                                3